             Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
               v.                                    :      19-CR-00358 (RC)
                                                     :
DEMONTRA HARRIS,                                     :
                                                     :
                    Defendant.                       :


   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E), 18 U.S.C. § 3142

(d)(1)(A)(iii), and 18 U.S.C. § 3142 (f)(2)(B) of the federal bail statute. The government requests

that the following points and authorities, as well as any other facts, arguments and authorities

presented at the detention hearing, be considered in the Court’s determination regarding pretrial

detention.

                                          Introduction

       Demontra Harris is a twenty-five year old male who has a significant criminal history

involving the possession of unlawful firearms. More concerning, however, is that the defendant

not only possesses firearms as a prohibited person, but that he is using the firearms in violent,

threatening conduct. Additionally, Defendant Harris has been charged with possessing a firearm

and ammunition while on supervision for a firearms charge in D.C. Superior Court (his supervision

began on March 11, 2019, and yet he is again in possession of a firearm less than 5 months after

that supervision commenced). Since being placed on supervised probation, the defendant is now

                                                1
          Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 2 of 11



charged with possessing a firearm with an extended magazine on two separate occasions (July 24,

2019, and July 26, 2019). A grand jury returned a three-count indictment on October 23, 2019,

charging the defendant with two counts of Unlawful Possession of a Firearm and Ammunition by

a Person Convicted of Crime Punishable by Imprisonment for a Term Exceeding One Year, in

violation of Title 18 U.S.C. § 922(g)(1), and one count of Witness Tampering, in violation of Title

18 U.S.C. § 1512(b)(1).

       Defendant received a suspended sentence in his D.C. Superior Court case; however, less

than 5 months after being sentenced for Carrying a Pistol without a License, he is again in

possession of a firearm (and again in possession of an extended magazine). This conduct has

established that he cannot comply with release conditions in the community. For the reasons set

forth below, the government submits that the defendant should be held without bond pending trial

to ensure the safety of the community.

                          Procedural History and Applicable Authority

       At the initial appearance on October 24, 2019, before Magistrate Judge Harvey, the

government orally moved for detention pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E)

(involving firearm or other dangerous weapon), 18 U.S.C. § 3142 (d)(1)(A)(iii) (on probation or

parole), and 18 U.S.C. § 3142 (f)(2)(B) (serious risk of obstruction of justice / threat to witness)

of the federal bail statute. The Court set a detention hearing for Monday, October 28, 2019.

       On October 23, 2019, the grand jury returned a three-count indictment and an arrest warrant

was signed by Magistrate Judge Harvey. On October 24, 2019, Defendant Harris was arrested on

the outstanding arrest warrant and appeared before Magistrate Judge Harvey for his initial

appearance.


                                                 2
          Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 3 of 11



       The government contends that the defendant is a danger to the community.                 The

government must establish by clear and convincing evidence that a defendant is a danger to the

community. United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an indicted case at

a detention hearing, the government may proffer evidence. United States v. Smith, 79 F.3d 1208,

1209-10 (D.C. Cir. 1996).

       There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release.       See 18 U.S.C. ' 3142(g).       In light of the facts and

circumstances in this case and the defendant’s history and characteristics, the government asks that

the Court conclude that there is no condition or combination of conditions that would assure the

safety of the community. Therefore, Defendant Harris should be detained. See 18 U.S.C. '

3142(e)(1).

                     Nature and Circumstances of the Offenses Charged

       On July 24, 2019, officers from the Metropolitan Police Department (MPD) responded to

4647 Hillside Road, SE, Washington, D.C., in response to a report of sounds of gunshots. On

scene, MPD located four 9mm shell casings in the area where the gunshots had been detected.

A concerned citizen subsequently provided law enforcement with video footage that captured the

July 24, 2019, shooting.

       On August 15, 2019, an MPD detective met with Officer Robert Watlington and Richard

Willis of the MPD Intelligence Unit. Both Officer Watlington and Willis have previous patrol


                                                 3
           Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 4 of 11



experience in which they routinely patrolled the 4600 block of Hillside Road Southeast as part of

their daily patrol duties. Further as part of their Intelligence Unit responsibilities both officers

have knowledge of individuals and areas in which these individuals frequent, to include the 4600

block of Hillside Road Southeast. Officer Watlington and Officer Willis were asked to view the

video in an effort to identify the individual firing the handgun. Once the detective displayed the

video to the officers, both Officer Watlington and Willis immediately advised the detective that

they both recognized the individual and knew him to be Demontra Harris. Both officers stated

that they have had numerous contacts with Harris over the course of the last few years. Officer

Watlington and Harris also advised that as part of their duties the typically observe Harris in the

4600 block of Hillside Road Southeast at least a few times per week.

       Screengrabs      from    the    video    footage     capturing    the    offense    include:




                                                 4
Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 5 of 11




                             5
          Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 6 of 11



       On July 26, 2019 – just two days after the July 24, 2019, shooting where Harris was later

identified based on the video capturing the offense – Witness-1 reported that Harris had

brandished a black firearm with an extended magazine at her and threatened to kill her. The

firearm described by Witness-1 was consistent with the firearm captured on the video of the July

24, 2019, shooting.

       On September 8, 2019, at approximately 8:55 p.m., MPD responded to a call for service

for a person with a weapon. A witness reported to MPD that it had observed Witness-1

(referenced above) brandish a black firearm during an argument. MPD entered Witness-1’s

residence to speak with her and observed a firearm in plain view, on top of the kitchen cabinet

over the sink. The firearm was a Glock 17 Gen4 9x19 pistol (Serial No. VXF594). The firearm

contained a large capacity magazine. See Exh. A (Photographs of Firearm, extended magazine,

and cartridges).

       The firearm that was recovered from the residence on September 8, 2019, and the four

shell casings that were recovered from the July 24, 2016, shooting scene, were submitted to a

firearms examiner for further evaluation. The firearms examiner microscopically examined the

casings recovered from the scene of the shooting and was able to conclude that the four casings

had been fired from the 9 mm pistol that was recovered from the residence on September 8, 2019.

Additionally, records regarding the original purchase of the firearm recovered on September 8,

2019, indicate that the firearm was purchased by a female who was previously in a relationship

with Defendant Harris.

       During the course of the investigation, law enforcement obtained a warrant for Defendant

Harris’s buccal swab (in order to conduct DNA testing on the evidence recovered in the


                                               6
           Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 7 of 11



investigation). The swab was taken from Defendant Harris on October 18, 2019. The following

day, Witness-1 reported that Harris had threatened to kill the witness if Harris got locked up as a

result of Witness-1. Witness-1 relayed specific information from Harris that would only have

been known if Witness-1 had in fact communicated with Harris (specifically, Witness-1 advised

that an FBI officer has taken a swab from Harris at his probation office). Harris’s threat to

Witness-1 was intended to prevent Witness-1 from testifying in an official proceeding.

       As set forth fully above, the first factor, the nature and circumstances of the offenses

charged, clearly weighs in favor of detention.       Here, the defendant has been charged with

unlawfully possessing a firearm with an extended magazine on two separate occasions. On both

occasions, he is alleged to not only have carried the firearm on his person, but to have used the

firearm in threatening, assaultive ways. On July 24, 2019, four shots were fired from the firearm;

on July 26, 2019, the defendant pointed the firearm at Witness-1 and threatened to kill Witness-1.

Additionally, upon learning that he was the subject of an investigation, Harris then threatened to

kill a witness the next day. This conduct raises serious concerns about what violent, threatening,

or assaultive conduct Defendant Harris might engage in if he were released in an effort to impede

the investigation into the charges in this case. The nature of these offenses therefore weighs

strongly in favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is quite strong. As set forth above, video

captures the defendant discharging the weapon on July 24, 2019. Two law enforcement officers

who are familiar with the defendant were able to identify him in the video. That identification is


                                                 7
             Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 8 of 11



corroborated by the defendant’s actions two days later (where he brandishes a black firearm with

the same extended magazine at Witness-1).            The identification by the officers is further

corroborated by the fact that the firearm has been recovered and was recovered in the residence of

Witness-1, with whom Defendant Harris has a relationship with. Additionally, the firearm that

was recovered was originally purchased by another person who Defendant Harris was in a

relationship with (providing an additional connection of Harris to the firearm).

                       Defendant Harris’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weighs in favor of

detention. On October 16, 2018, Defendant Harris was arrested for possessing a Glock 40 caliber

firearm, with a magazine that had a 31 cartridge capacity. This conduct occurred in the very same

neighborhood where the July 24, 2019, shooting occurred. Defendant entered a guilty plea on

January 7, 2019 and was sentenced on March 11, 2019 (Case No. 2018 CF2 15308). Defendant

was placed on supervised probation in that case and yet less than 5 months later, he is observed on

video discharging another Glock with an extended magazine in the same residential neighborhood.

Although the D.C. Superior Court conviction is his only adult conviction, the information on pages

3-4 of the defendant’s Pretrial Services Report raise additional concerns regarding the defendant’s

history and characteristics. Additionally, less than five months after being placed on supervision

following his Superior Court gun conviction, he not only was in possession of a firearm, but he

was using the firearm in threatening and assaultive manner. This factor also weighs in favor of

detention.




                                                 8
          Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 9 of 11



                                   Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. The charged offenses involve

the defendant’s possession of a loaded firearm, despite being legally barred from such possession.

The firearm possessed by Defendant Harris included an extended magazine that poses a heightened

danger, as it would allow the defendant to discharge numerous rounds without having to reload

the magazine. The underlying facts and circumstances of the charged offenses demonstrate the

danger the defendant poses to the community: discharging the firearm four times in a residential

neighborhood with numerous civilians present, and just days later brandishing the firearm and

threatening to kill another civilian. Even more concerning is that the defendant made threats to a

witness in an effort to impede the investigation into his criminal conduct. The defendant’s

criminal history, non-compliance on supervision, and now, possession of and use of a loaded

firearm, overwhelmingly demonstrate that he is a danger to the community. This factor, as with

the three prior factors, weighs in favor of the defendant being held without bond pending trial.

          There is No Condition or Combination of Conditions that Would Ensure
          Defendant Harris’s Compliance with Court-Ordered Release Conditions

       At the time of the instant offense, Defendant Harris had been on supervised probation for

less than five months. The recent offense conduct – including the possession of a loaded firearm

on two separate occasions – appears to be conduct that has escalated (as on both occasions he used

the firearm in a threatening, assaultive manner). The fact that Defendant Harris obtained a second

Glock with an extended magazine (after being arrested and pleading guilty to possessing a very

similar weapon), further rebuts any argument that he could be released in the community and be

expected to comply with any release conditions. The defendant’s inability to comply with the

                                                 9
         Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 10 of 11



terms of his supervised probation, strongly supports the government’s argument that he will

continually circumvent the Court’s efforts to reasonably control his behavior through conditions

of release and keep the community safe.

                                              Conclusion

       The Court should grant the government=s motion to detain Defendant Harris pending trial

because he has demonstrated that he is a danger to the community.



                                                    Respectfully submitted,


                                                    JESSIE K. LIU
                                                    UNITED STATES ATTORNEY
                                                    D.C. Bar No. 472-845

                                            By:             /s/
                                                    Laura Crane
                                                    D.C. Bar No. 992454
                                                    Assistant United States Attorney
                                                    555 Fourth Street, N.W., Fourth Floor
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 252-7667
                                                    E-mail: Laura.Crane@usdoj.gov


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel Mary Petras, via the Electronic Case Filing (ECF) system, this 25th day of October, 2019.




                                                    ________/s/________________________
                                                    LAURA CRANE
                                                    Assistant United States Attorney



                                               10
Case 1:19-cr-00358-RC Document 7 Filed 10/28/19 Page 11 of 11



                         EXHIBIT A




                             11
